346 F.2d 568
H. O. MERREN AND CO., Ltd., Appellant,v.A. H. BELO CORP. et al., Appellees.
No. 21618.
United States Court of Appeals Fifth Circuit.
June 21, 1965.

Appeal from the United States District Court for the Northern District of Texas; Joe Ewing Estes, Judge.
Frank Bezoni, Tampa, Fla., Perkins, Bezoni & Kirwan, Midland, Tex., M. R. Irion, Irion, Cain, Cocke & Magee, Dallas, Tex., for appellant.
Stanley E. Neely, Larry M. Lesh, of Locke, Purnell, Boren, Laney & Neely, Dallas, Tex., for appellees.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
The trial of this case in the district court was free from prejudicial error. We are in accord with the decision reached by that court. H. O. Merren and Co., Ltd. v. A. H. Belo Corp., et al., D.C. N.D.Tex., 228 F. Supp. 515. The judgment of the district court is


2
Affirmed.